Appellant was convicted of gaming, his punishment being assessed at a fine of $10.
There is no bill of exceptions or statement of facts in the record, therefore the case will be disposed of without reference to those matters. The motion for new trial is based on the insufficiency of the evidence to support the conviction, and there is also set out in the motion for new trial some questions and answers of the witness. But there is no verification of this testimony by the trial judge as being the facts adduced upon the trial, and in fact the motion for new trial is not signed by the defendant or his attorneys. As this matter is presented there is nothing for this court to review, and the judgment will be affirmed.
Affirmed. *Page 38